      Case 5:19-cr-00086-JLS Document 46 Filed 09/09/20 Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA


       v.                                                            CRIMINAL
                                                                     NO. 19-86

JOSE ANICO


                                       ORDER

       AND NOW, this       9th     day of September, 2020, upon review of Defendant’s

Motion to Reduce Sentence Pursuant to 18 U.S.C. § 3582(c)(1)(A)(i) (Docket No. 38),

and the government’s response thereto, and after argument being held, it is hereby

ORDERED Defendant’s motions are DENIED, as he does not qualify for release from

incarceration.

                                            BY THE COURT:


                                            /s/ Jeffrey L. Schmehl
                                            Jeffrey L. Schmehl, J.
